KENNEDY, Circuit Judge,
concurring:
I agree with my Brother Sneed that we know too little about the effects on competition produced by the practices here in question to brand them per se violations of the Sherman Act at this point. “It is only after considerable experience with certain business relationships that courts classify them as per se violations . . . ” United States v. Topco Associates, Inc., 405 U.S. 596, 607-08, 92 S.Ct. 1126, 1133, 31 L.Ed.2d 515 (1972). We lack that experience in judging the maximum reimbursement schedules present here; and I am unable, for the reasons set forth in Judge Sneed’s opinion, to say that these schedules “on [their] face [have] the effect, or could have been spurred by the purpose, of restraining competition among the individual [physicians].” Broadcast Music, Inc. v. Columbia Broadcasting System, Inc., 441 U.S. 1, 13, 99 S.Ct. 1551, 1559, 60 L.Ed.2d 1 (1979); Northern Pac. Ry. Co. v. United States, 356 U.S. 1, 78 S.Ct. 514, 2 L.Ed.2d 545 (1958).
While the Supreme Court has rejected any blanket antitrust exemption for learned professions, see, e. g., Goldfarb v. State Bar, 421 U.S. 773, 785-88, 95 S.Ct 2004, 2012-13, 44 L.Ed.2d 572 (1975), it has indicated that the antitrust laws may have somewhat different applications to some trade practices in those areas. See, e. g., National Society of Professional Engineers v. United States, 435 U.S. 679, 696 n.22, 98 S.Ct. 1355, 1367 n.22, 55 L.Ed.2d 637 (1978). Per se rules should be derived from considerations of economic impact in particular cases illustrating the category of prohibited acts, and therefore a trial is appropriate to explore further the impact on competition of the challenged reimbursement schedules.
This is not to suggest, however, that I have found these reimbursement schedules to be per se proper, that an examination of these practices under the rule of reason at trial will not reveal the proscribed adverse effect on competition, or that this court is foreclosed at some later date, when it has more evidence, from concluding that such schedules do constitute per se violations. The evidence adduced at trial may very well show that the theories which Judge Sneed refutes in the abstract do have an empirical foundation and that the challenged practices have the proscribed effect of suppressing rather than promoting competition. See National Society of Professional Engineers v. United States, supra, 435 U.S. at 691, 98 S.Ct. at 1365.
There does not now appear to be a controlling or definitive analysis of the market impact caused by the arrangements under scrutiny in this case, but trial may reveal that the arrangements are, at least in their essentials, not peculiar to the medical industry and that they should be condemned. For the foregoing reasons I concur.